Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 06/17/2022.  
Applicant has amended claims 1-4 & 6, no new matter is introduced by this amendment. 
The applicant has added new claims 7 & 8.
In the previous office action, claims 2 and 4-6 have been objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The applicant has amended claim 2 into independent form.  Claims 4-6 depend from claim 6.
Claims 1-8 are pending and have been examined.
Allowable Subject Matter
Claims 1-8 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance:
In re to claim 1, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the failure determination unit determines that the high- arm side switching element has failed ON in a case of the passing current value becoming negative in a state in which the control unit is not operating the high-arm side switching element to an ON state; and shortens a time from when the passing current value first becomes negative until determining that the high-arm side switching element failed QN, as the passing current value increases to a negative side”.
In re to claim 2, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the failure determination unit determines that the high-arm side switching element has failed ON in a case of the passing current value becoming negative in a state in which the control unit is not operating the high-arm side switching element to an ON state; and shortens a time from when the passing current value first becomes negative until determining that the high-arm side switching element failed ON, as the passing current value increases to a negative side and wherein the failure determination unit determines that the high-arm side switching element failed ON in a case of a time integrated value of a value obtained by multiplying a weighting factor of a predetermined value by the passing current value reaching a predetermined threshold”.
	The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 3, 7 and 8, claims 3, 7 and 8 depend from claim 1, thus are also allowed for the same reasons provided above.     
In re to claims 4-6, claims 4-6 depend from claim 2, thus are also allowed for the same reasons provided above.     
   	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The closest prior art listed on the form 892 Himeno et al (US 2016/0276823 B1) relates to relates to a power supply system that includes two direct-current power supplies and that is able to selectively connect these direct-current power supplies in series with or in parallel with a load circuit.  However, Himeno et al fail to teach that changing the time until the short circuit failure of switches is determined to have occurred depending on the magnitude of the detected overcurrent and change the time required to determine a fault depending on the passing current value as claimed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603. The examiner can normally be reached M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YEMANE MEHARI/Primary Examiner, Art Unit 2839